Title: From George Washington to John Francis Mercer, 12 August 1786
From: Washington, George
To: Mercer, John Francis



Dr Sir,
Mount Vernon 12th Augt 1786.

The Clerks notes in the Suits ordered by you on the Bonds taken at Colo. Geo: Mercer’s sale, are (many of them) brought against me; some of wch without adverting thereto, I have paid, supposing them to have arisen on distresses made by Mr Muse for my rents. A few days ago a Bill from the Clerk, I believe, of Berkley, was handed to me amounting to near six hundred pounds of Tobacco, which not being convenient for me to pay, was returned. I shall be obliged to you in future when writs are ordered, to direct these notes into some other channel. I am threatened also (as you may see by the enclosed) in another manner on the same Accot.
I am led from these circumstances to hope that the suits have been, or soon will be productive; for, tho’ painful to reiterate, the fact is that I am really in want of money. The almost total loss of my Corn last year, the scantiness of my Crop of wheat this (in which I am only a common sufferer) & the probable destruction of my Corn by the Chinch-bug, in which I stand almost alone, deprives me of all hope of aid from these sources; which is the more distressing to me as I am at this time involved in more than common expence to finish my house & to make the repairs which were found wanting when it come to be examined. I am Dr Sir Your Obt Hble Servt

Go: Washington

